Citation Nr: 0930524	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 22, 1976 to December 2, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2006 rating decision of the 
Chicago, Illinois, VA Regional Office (RO).  

The appellant failed to appear for a scheduled 
videoconference in July 2009.  Good cause having not been 
shown for the failure to report, the hearing request is 
considered withdrawn.  


FINDING OF FACT

The appellant's only period of qualifying service was ACDUTRA 
from August 1976 to December 1976.  Bilateral carpal tunnel 
syndrome is shown in the 1990s.  


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred or 
aggravated during ACDUTRA.  38 U.S.C.A. § 101 (10), (21), 
(22), (23), (24), 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1, 3.203, 3.6, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The October 
2005 letter told the appellant to provide any relevant 
evidence in her possession.  See Pelegrini, 18 Vet. App. at 
120.  

The Board notes that the April 2006 rating decision and the 
June 2007 statement of the case note that the appellant's 
National Guard service was not qualifying service for 
purposes of service-connection.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and other records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that while the appellant stated that she had no 
additional evidence in support of her claim in March 2006, in 
the August 2006 notice of disagreement the appellant stated 
that medical evidence was being submitted.  No medical 
evidence, however, was subsequently received.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether the appellant's bilateral carpal tunnel 
syndrome is related to her period of honorable service, as 
the standards of the decision of the Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Under 
McLendon, VA must provide a medical examination in a service 
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the appellant's assertions is that bilateral 
carpal tunnel syndrome is a result of nonqualifying National 
Guard service.  Therefore, the prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.  The Board notes that in the October 2005, the 
appellant was advised of the evidence needed to support the 
claim, and in March 2006, the appellant stated that she had 
not additional evidence.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

For VA compensation purposes, service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury, incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  
Active duty is full time duty in the Armed Forces other than 
active duty for training.  Id.  With regard to National Guard 
service, ACDUTRA is full time duty performed under 32 U.S.C. 
§§ 316, 502, 503, 504, or 505 or the prior corresponding 
provisions of law.  Id.  Inactive duty training is duty other 
than full-time duty performed under the same provisions of 32 
U.S.C. §§ 316, 502, 503, 504, or 505 or the prior 
corresponding provisions of law.  Id.

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

Analysis

In a November 2005 statement, the appellant asserted 
entitlement to bilateral carpal tunnel syndrome based on an 
onset during service in the Army National Guard in 1996.  The 
evidence establishes treatment for bilateral carpal tunnel 
syndrome in the 1990s.  It has not been asserted, and it is 
not shown, however, that carpal tunnel syndrome is related to 
a period of qualifying service.  

In order for service connection to be warranted in this case, 
the appellant would have had to have been on some form of 
qualifying duty at the time of the onset of carpal tunnel 
syndrome.  38 U.S.C.A. § 101.  In this case, it is not shown 
that the appellant was on active duty, was traveling to or 
from any duty, and/or was approved for ACDUTRA service at the 
time of treatment for carpal tunnel syndrome in 1996.  The 
record reflects that the appellant had no qualifying service 
other than ACDUTRA from August 1976 to December 1976.  

The Board notes that only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  Service department 
records are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting 
the type of evidence accepted to verify service dates.  

In the absence of evidence linking the appellant's bilateral 
carpal tunnel syndrome to a period of qualifying service, the 
preponderance of the evidence is against the claim.  
Consequently, the benefits sought on appeal are denied.  



ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


